             Case 1:19-cv-10474-NRB Document 28 Filed 04/09/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

MARIA FARMER,

                               Plaintiff,
                v.                                          Case No. 1:19-cv-10474-NRB
DARREN K. INDYKE and RICHARD D. KAHN
in their capacities as the executors of the ESTATE
OF JEFFREY EDWARD EPSTEIN,
                               Defendants.


         JOINT STIPULATION AND [PROPOSED] ORDER STAYING ACTION

        WHEREAS independent claims administration experts are designing and implementing

the Epstein Victims’ Compensation Program (the “Program”) to resolve sexual abuse claims

against decedent Jeffrey E. Epstein (“Decedent”) in a non-adversarial alternative to litigation; and

        WHEREAS Plaintiff Maria Farmer (“Plaintiff,” and together with Defendants Darren K.

Indyke and Richard D. Kahn, Co-Executors of the Estate of Jeffrey E. Epstein, the “Parties”) seeks

to participate in the Program; and

        WHEREAS the Parties seek to preserve their resources and judicial economy by staying

this action unless and until (1) Plaintiff ceases her participation in the Program or (2) Plaintiff’s

participation in the Program is no longer a possibility; and

        WHEREAS should Plaintiff resolve her claims against Decedent via the Program, the

Parties will thereafter promptly discontinue this action with prejudice.

        IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned counsel

for the Parties, that:

        1.       The captioned action is hereby stayed pending further Order of the Court.
           Case 1:19-cv-10474-NRB Document 28 Filed 04/09/20 Page 2 of 2



      2.       After the lifting of the stay, if any, Defendants may file their motion to dismiss

      Plaintiff’s Amended Complaint without the need for a pre-motion conference, as set forth

      in the Court’s April 2, 2020 Order (ECF No. 27); and the Parties will confer on a briefing

      schedule for Defendants’ motion in which no more than sixty (60) days elapse from the

      filing of Defendants’ motion to the filing of Defendants’ reply.



Dated: April 9, 2020                               Respectfully submitted,
       New York, New York
                                                   BOIES SCHILLER FLEXNER LLP




                                                   By: /s/ Sigrid S. McCawley
                                                      Sigrid S. McCawley
                                                      401 E. Las Olas Blvd. Suite 1200
                                                      Fort Lauderdale, FL, 33301
                                                      Email: smccawley@bsfllp.com

                                                   Attorneys for Plaintiff

                                                   TROUTMAN SANDERS LLP



                                                   By: /s/ Bennet J. Moskowitz
                                                      Bennet J. Moskowitz
                                                      875 Third Avenue
                                                      New York, NY 10022
                                                      (212) 704-6000
                                                      bennet.moskowitz@troutman.com

                                                   Attorneys for Defendants



Date: April __, 2020_______________                  ______________________________
      New York, New York                             HON. NAOMI REICE BUCHWALD
                                                     United States District Judge



                                               2
